        Case 1:20-cv-05482-VSB-KNF Document 47 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                     8/19/2021
                                                          :
BEYOND BESPOKE TAILORS, INC., et al., :
                                                          :
                                        Plaintiffs,       :
                                                          :      20-cv-5482 (VSB)
                           -against-                      :
                                                          :           ORDER
JAMES BARCHIESI, et al.,                                  :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Today, I held a conference in this case. In accordance with my comments made during

the conference, this case is stayed until September 20, 2021 to allow Defendants to retain new

counsel. The parties are directed to join a telephone conference on September 20, 2021, at 11:00

a.m. to discuss whether Defendants have retained new counsel. The parties should call into the

Court’s dedicated conference line at (888) 363-4749, and enter Access Code 2682448, followed

by the pound (#) key. Additionally, the parties are directed to meet and confer regarding the

citizenships of the LLCs’ members so that I can confirm that there is in fact complete diversity in

this case. Accordingly, it is hereby:

        ORDERED that the parties appear for a telephone conference on September 20, 2021, at

11:00 a.m.

        IT IS FURTHER ORDERED that Plaintiffs serve this order on Defendants by August 26,

2021.

        IT IS FURTHER ORDERED that Defendant James Barchiesi provide his contact

information to the Pro Se Office.

SO ORDERED.
     Case 1:20-cv-05482-VSB-KNF Document 47 Filed 08/19/21 Page 2 of 2




Dated: August 19, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
